DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/754,876 filed on 4/9/2020. Claims 1-5 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/9/2020, 8/20/2020, 8/24/2020 & 11/20/2020 have been considered.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a shift control device in combination with the remainder of the structure set forth in claim 1, particularly "a reference setting unit that calculates a predicted value of the engagement hydraulic pressure during the shifting, based on a rising characteristic of the engagement hydraulic pressure from when supply of the engagement hydraulic pressure to the engagement hydraulic chamber is started to when engagement of the engagement side friction element is started, and sets the predicted value as a reference hydraulic pressure; and an engagement start detecting unit that detects an engagement start time point of the engagement side friction element, based on a 
The closest prior art (Kamada ‘845) discloses a transmission control method where the engagement time of the oncoming clutch is predicted based on a time difference between a predicted oil pressure achieving a threshold and an actual oil pressure achieving the same threshold.  However, predicted engagement start is based on this time difference rather than a difference between the actual hydraulic pressure and the reference pressure.  There is no motivation provided in the prior art to modify the operation of Kamada to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Hase ‘009 discloses a transmission control device that calculates a pressure increase correction pressure on the engagement side based on when the offgoing clutch begins to slip.  Katakura ‘722 discloses a hydraulic control device for a transmission that calculates a difference between a pressure regulation target value and a target hydraulic pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659